Citation Nr: 9930797	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.  

2.  The propriety of the initial 10 percent rating for 
arthritis of the left hip.  

3.  The propriety of the initial 10 percent rating for 
arthritis of the right hip. 

4.  The propriety of the initial 20 percent rating for 
arthritis of the lumbar spine.  

(The issue of clear and unmistakable error in a Board of 
Veterans' Appeal (Board) decision of November 1985 is the 
subject of a separate decision)

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant, D. R.

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
December 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Albuquerque, 
New Mexico, which denied the veteran's claim seeking 
entitlement to service connection for arthritis of the hips 
and back, as well as for a stomach disorder.  The rating 
decision also denied a Total Disability Rating based on 
Individual Unemployability (TDIU).

The veteran's claims were initially before the Board in April 
1996, at which time service connection was granted for 
arthritis of the right and left hips and the lumbar spine.  
The claims for service connection for a stomach disability as 
well as for a TDIU were remanded for additional development.  

By a rating decision dated June 1996, the RO effectuated the 
April 1996 Board decision and assigned 10 percent initial 
ratings for arthritis of the lumbar spine and right hip, and 
assigned a noncompensable rating for arthritis of the left 
hip.  The veteran disagreed with all three initial ratings.  

By a rating decision dated September 1997, the RO increased 
the veteran's initial rating for arthritis of the lumbar 
spine to 20 percent and increased the initial rating for 
arthritis of the left hip to10 percent.  The RO thereafter 
issued a Statement of the Case regarding the propriety of the 
initial ratings for arthritis of the lumbar spine, arthritis 
of the left hip, and arthritis of the right hip, and the 
veteran submitted a Substantive Appeal regarding these three 
issues.  

By a rating action dated January 1998, the RO granted 
entitlement to a TDIU.  

The issues of service connection for a stomach disability and 
the propriety of the initial 10 percent ratings for arthritis 
of the right and left hips will be addressed in the REMAND 
portion of the decision.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's claim of entitlement to service connection 
for a stomach disability is plausible. 

3.  Based on the evidence from December 6, 1990, to the 
present, the veteran's limitation of motion of the lumbar 
spine, to include consideration of his painful motion, is 
severe.  

4.  Based on the evidence from December 6, 1990, to the 
present, even with painful motion considered, the veteran 
does not have intervertebral disc syndrome of the lumbar 
spine that is pronounced with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  




CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a stomach disability.  
38 U.S.C.A. § § 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  

2.  An initial rating of 40 percent for arthritis of the 
lumbar spine from December 6, 1990, to the present is 
appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By decision in 1972, the Social Security Administration (SSA) 
determined that the veteran was disabled because of 
osteoarthritis of the knees and chondromalacia of the patella 
due to trauma.  The SSA reevaluated the veteran at several 
points in the 1970s and 1980s.  Records that they considered 
in their determinations are included in the claims file.  

Copies of VA Medical Center treatment reports were submitted 
from 1989 and 1990.  It was noted that the veteran was taking 
pain medication during this time.  The low back was limited 
for bending ten inches from the floor.  Diagnosis was 
lumbosacral strain.  

Copies of VA Medical Center x-ray reports were submitted from 
August 1990.  Impressions were moderate degenerative disc 
disease. 

The veteran underwent a VA examination in September 1991.  
The veteran stated that 9 months prior, he started having 
daily pain in his low back.  The pain was worse on prolonged 
standing, prolonged walking, and prolonged sitting or 
stooping or bending forward.  He also had more pain in cold 
or damp weather.  He was taking Motrin and Hydrocodone for 
pain.  Examination of the lumbar spine revealed that flexion 
forward was limited to 85 degrees; extension backward was 
limited to 30 degrees; lateral flexion was limited to 30 
degrees, and rotation was limited to 25 degrees.  Diagnoses 
were degenerative osteoarthritis, lumbar spine, osteoporosis, 
lumbar spine, low back pain, recurrent, and degenerative 
osteoarthritis of the hips.

Copies of VA x-ray reports were submitted from October 1992.  
Regarding the low back, it was noted that there was severe 
degenerative disc disease involving the intervertebral discs, 
and degenerative changes involving the lumbar spine.  There 
were osteoarthritic changes involving the sacroiliac joints. 

Copies of VA Medical Center treatment records were submitted 
from November 1992 to May 1996.  A treatment record from May 
1993 noted increasing back pain for five years.  Diagnoses 
were rehabilitation for chronic low back pain, and gastric 
esophageal reflux disease. 

Copies of treatment records were submitted from the Mt. San 
Rafael Hospital from December 1994 to November 1996.  X-rays 
showed arthritis of the low back and bilateral hips. 

Copies of treatment records were submitted from the Wellness 
Center from December 1994 to November 1996.  They show that 
the veteran was seen for back pain and hip pain and that he 
was prescribed pain medication.  In May 1996, the veteran was 
seen for what he thought was a recurrent hernia.  The 
examiner's assessment was abdominal pain possibly secondary 
to scar tissue from previous surgeries versus recurrence of a 
small ventral hernia.  

Dr. F. F. submitted a letter dated December 1995.  The 
examiner commented that the veteran's main difficulty was 
mechanical low back pain.  

Copies of treatment records were submitted from the Southern 
Colorado Clinic from April and June 1996 showing treatment 
for low back pain.  

The veteran underwent a VA examination for his joints in July 
1996.  The examiner commented that the veteran's lower back 
was significantly limited in motion, with only approximately 
15 degrees of forward flexion, 10 degrees of extension, 10 
degrees of lateral flexion to either side, and 15 degrees of 
torsion on either side.  X-rays revealed significant stenosis 
at the 3-4 level in the lumbar spine.  The examiner could 
find no evidence of sensory abnormalities in the extremities.  

The veteran underwent a general medical examination in July 
1996.  It was noted that the veteran's joint pains had become 
significantly worse since his last evaluation, and he now 
used a cane for all walking except in the house.  

VA x-ray reports from July 1996 reported mild degenerative 
change of the lumbar spine, and focal disk extrusion at L3-4 
with resulting mild canal stenosis at this level.  

The veteran underwent a VA examination for his joints in 
April 1997.  No findings were made about the veteran's back.  

The veteran underwent a VA examination for his spine in April 
1997.  The veteran stated that he had low back pain for the 
past 8-9 years.  He described pain and stiffness in the back 
and hips.  His spine was erect.  There was no paraspinous 
muscle spasm.  He might have had a mild kyphoscoliosis.  He 
did not appear to be in any serious discomfort.  There was 
some paraspinous musculature but not other specific problems.  
There was no paraspinous muscle spasm.  Range of motion 
testing showed forward flexion to 25 degrees; backward 
extension to 10 degrees; left lateral flexion to 15 degrees; 
right lateral flexion to 20 degrees; left rotation to 30 
degrees; and right rotation to 40 degrees.  He grimaced when 
he went to the extremes of these motions, and was stiff and 
slow in his motions.  He had tenderness on depress palpation 
about the midlumbar spine area.  

Regarding neurological testing, there was no definite 
evidence of neurological involvement in either of the two 
lower extremities.  Sensory, motor, and deep tendon reflexes 
were obtainable throughout albeit somewhat sluggish.  He had 
a positive Eely test and a femoral nerve stress test 
indicating the possibility of spinal stenosis.  Diagnoses 
were generalized lumbosacral spine spondylosis and facet 
joint degenerative joint disease; degenerative disk disease, 
generalized, lumbosacral spine; and by MRI scan, central 
canal stenosis secondary to disk herniation and degenerative 
facet disease at L3-4.  


Analysis

Entitlement to service connection for a stomach disability

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereainafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ § 1110; 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a) (1999).

The veteran contends he has various stomach disorders as a 
result of nonsteroidal anti-inflammatory medication he was 
required to take to treat his service-connected right knee 
disability.  In support of his claim, he has submitted 
medical evidence showing that he has various stomach 
disorders, including gastroesophageal reflux disease and 
irritable bowel syndrome diagnosed at his July 1996 VA 
examination.  Also, the examiner at the September 1991 VA 
examination commented that the veteran's stomach condition 
was probably related to the medications that he had taken for 
his right knee.  Inasmuch as the veteran is service-connected 
for a right knee disability, and an examiner has provided 
competent medical evidence about the etiology of the 
veteran's stomach condition in regard to the veteran's right 
knee condition, his claim of entitlement to service 
connection for a stomach disability is plausible and, 
therefore, well-grounded.  See 38 U.S.C.A. § 5107 (West 
1991); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


The propriety of the initial 20 percent rating for arthritis 
of the lumbar spine.  

The veteran claims that the 20 percent initial rating 
assigned for his arthritis of the lumbar spine was not 
proper.  This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 20 percent rating assigned 
following the grant of service connection for his low back 
disability.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The veteran's service connected back disorder is presently 
rated 20 percent disabling under Diagnostic Codes 5010-5292.  
However, it may be rated under the Code that is to his best 
advantage.  

For degenerative arthritis or arthritis due to trauma 
established by x-ray findings, the condition is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

When there is lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Moderate intervertebral disc syndrome, characterized by 
recurring attacks is assigned a 20 percent disability rating.  
Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief, 
warrants a 60 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent disability rating.  If severe, a 40 percent 
disability rating is warranted. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  A 50 percent rating requires unfavorable 
ankylosis of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (1998).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97 (December 12, 1997).

As will be described below, the evidence shows that the 
veteran's initial 20 percent rating for his low back 
disability was not proper, and that it should be increased to 
40 percent disabling.  The evidence shows that for the period 
from December 6, 1990, to the present, the veteran has had 
severe limitation of motion of his lower back under 
Diagnostic Code 5292.  

At the veteran's VA examination for his joints in July 1996, 
his range of motion was only 15 degrees of forward flexion, 
10 degrees of extension, 10 degrees of lateral flexion to 
either side, and 15 degrees of torsion on either side and the 
examiner described the veteran's lower back as 
"significantly" limited in motion.  At the veteran's April 
1997 VA examination for his spine, he had similar ranges of 
motion loss (forward flexion to 25 degrees, backward 
extension to 10 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 20 degrees, left rotation to 30 
degrees, right rotation to 40 degrees).  Regarding the 
factors discussed in DeLuca, the examiner at the April 1997 
VA examination commented that the veteran grimaced when he 
went to the extremes of these motions.  

Based on the examiner's description of limitation of motion 
as "significant" and the findings that movements were 
painful (description of veteran grimacing) at the extremes of 
range of motion, these findings are enough to show that the 
veteran's limitation of motion of the lumbar spine was severe 
under Diagnostic Code 5292 for the period from December 6, 
1990, to the present.  Accordingly, a 40 percent rating is 
warranted. 

Diagnostic Code 5292 for lumbosacral strain does not provide 
for a higher rating than 40 percent.  Regarding ankylosis of 
the lumbar spine, the evidence does not show that the veteran 
has ankylosis of the lumbar spine, much less the unfavorable 
ankylosis needed to warrant a 50 percent rating under 
Diagnostic Code 5289.  

Considering the veteran's claim under Diagnostic Code 5295 
for intervertebral disc syndrome, even when DeLuca factors 
are taken into consideration, the disability is not 
productive of symptomatology that warrants the next higher 
rating of 60 percent.  In order to warrant a 60 percent 
evaluation under this code, the disability must be productive 
of pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain, demonstrable muscle spasm and an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Here, the veteran has been repeatedly diagnosed as having 
degenerative disc disease (including an x-ray report from 
October 1992 which noted "severe" degenerative disc 
disease).  Also, the evidence shows that the veteran has 
consistently described pain in his low back for which he is 
required to take pain medication.  However, regarding 
neurological findings, at the veteran's July 1996 examination 
for his joints, the examiner stated that he could find no 
evidence of sensory abnormality in the extremities.  
Similarly, at the veteran's April 1997 VA examination for his 
spine, there was no paraspinous muscle spasm, and the 
examiner commented that there was no definite evidence of 
neurological involvement in either of the two extremities, 
and that sensory, motor, and deep tendon reflexes were 
obtainable throughout albeit somewhat sluggish.  

Accordingly, even when DeLuca factors are taken into 
consideration, with the absence of neurological findings, the 
veteran's intervertebral disc syndrome can not accurately be 
described as pronounced with persistent symptoms and little 
intermittent relief, or its equivalent.  There is no question 
that the veteran has painful motion of his low back.  At the 
veteran's VA examination for his spine in April 1997, the 
examiner commented that the veteran grimaced at the extremes 
of his range of motion testing.  The fact that the examiner 
commented specifically at what point the veteran grimaced (at 
the extremes of the motions), is persuasive evidence that the 
veteran felt pain at the extremes of his range of motion, but 
that his range of motion until the extremes was not painful.  



Accordingly, because the evidence does not reflect that the 
veteran's degenerative disc disease approximates the criteria 
for pronounced intervertebral disc syndrome, a 60 percent 
rating under Diagnostic Code 5292 is not warranted.

Based on the foregoing, the veteran's initial rating for his 
low back disability is increased to 40 percent for the entire 
period from the grant of service connection to the present.  
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5293, 5295 (1998).


ORDER

As the claim of service connection for a stomach disability 
is well grounded, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.

The initial rating assigned for arthritis of the lumbar spine 
is increased to 40 percent for the period from December 6, 
1990, to the present.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claims challenging the propriety of 
the initial 10 percent ratings for arthritis of the hips, he 
was examined for such disabilities in April 1997.  Although 
the examination was complete in many respects, further 
clarification is necessary in order to properly rate the 
veteran. 


Since evaluation of the veteran's hips involves consideration 
of range of motion, the holding of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet.App. 202 
(1995) must be followed.  In that decision, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1998) regarding functional loss due to pain 
or 38 C.F.R. § 4.45 (1998) regarding functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1998) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  

The examiner at the veteran's April 1997 VA examination 
commented that the veteran had flexion of 90 degrees of the 
hips and abduction of 30 degrees, both of which were painful.  
However, for rating purposes, it is not clear at what point 
the veteran's painful flexion or abduction began.  This is in 
contrast to the initial rating claim for the veteran's low 
back discussed above, where the examiner at the April 1997 VA 
examination commented that the veteran grimaced at the 
"extremes" of his range of motion testing.  In that 
instance, there was evidence at what point the veteran's 
painful motion began.  Therefore, in the instance regarding 
the propriety of the initial 10 percent ratings assigned for 
arthritis of the veteran's hips, the veteran should be 
afforded another VA examination which specifically measures 
his flexion and abduction of the thighs, and determines at 
what point his painful motion for flexion and abduction 
begins.  

Regarding the veteran's claim for entitlement to service 
connection for a stomach disability, in light of the fact 
that his claim is well-grounded, the duty to assist is 
triggered.  38 U.S.C.A. § 5107 (b) (West 1991).  Although the 
veteran has been examined on several occasions, he should be 
afforded another VA gastrointestinal examination.  At the 
veteran's July 1996 VA examination, the examiner concluded 
that the veteran had several gastrointestinal disorders, 
including gastroesophageal reflux disease, mild irritable 
bowel disease, and a small ventral hernia in the anterior 
abdominal wall.  However, the examiner specifically commented 
that there was no evidence of continuing disability or 
impairment of function from the use of nonsteroidal drugs.  

These findings contrast with the findings from the veteran's 
September 1991 VA examination where the examiner noted a 
history of hiatal hernia and gastritis, but indicated that 
they were not found on examination.  However, he specifically 
commented that the stomach condition was probably related to 
the medications that had been taken for the right knee.  
Accordingly, the veteran must be afforded another VA 
gastrointestinal examination that comments on the 
discrepancies between the 1991 and 1996 examinations and 
resolves the question of whether the veteran has any 
gastrointestinal disorders, and if he does, whether such 
disorders are related to the medication that the veteran has 
taken for his right knee.  

In light of the foregoing, additional development must be 
undertaken in order to ensure that an equitable disposition 
of the veteran's claim is obtained.  Accordingly, this case 
is remanded to the RO for the following:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent private medical 
treatment for his hips and stomach and 
the RO should request copies of all 
records associated with such treatment.  
All VA medical records pertinent to his 
claims which have not been made of record 
should be associated with the claims 
file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected arthritis of the hips.  All 
indicated tests or studies should be 
obtained as deemed necessary by the 
examiner.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include 
responses to the medical questions listed 
below. 

a.  Does the veteran have limitation 
of extension of the thighs (both 
right and left), and if so, what is 
such limitation in degrees?

b.  Does the veteran have limitation 
of flexion of the thighs (both right 
and left), and if so, what is such 
limitation in degrees?

c.  Does the veteran have limitation 
of abduction of the thighs (both 
right and left), and more 
specifically, is motion lost beyond 
10 degrees? 

d.  Does the veteran's left hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

e.  Does the veteran's right hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the left hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the right hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

4.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
ascertain the nature and etiology of any 
gastrointestinal disorders which are 
found.  The examiner should specifically 
comment on the discrepancies between the 
September 1991 VA examination and the 
July 1996 VA examination regarding the 
etiology of gastrointestinal disorders.  
The entire record, to include any 
evidence obtained in accordance with 
paragraph 1 above, should be made 
available to the examiner.  Based on the 
entire record, the examiner should 
provide answers to the following 
questions:

a.  Commenting on the discrepancies 
between the veteran's September 1991 
VA examination and his July 1996 VA 
examination, the examiner should 
describe all current 
gastrointestinal disorders that the 
veteran has, to include the question 
of whether he has a ventral hernia 
(please list the diagnoses).  

b.  Commenting on the discrepancies 
between the veteran's September 1991 
VA examination and his July 1996 VA 
examination, are any of the 
identified disorders in question (a) 
the result of medication that the 
veteran has taken for his service 
connected right knee disability?
 
All appropriate testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.  

5.  Upon receipt of the requested 
examination reports, the RO must review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examinations do not 
include response to all questions posed, 
appropriate corrective action is to be 
implemented.  

6.  The RO should next review the 
evidence of record and formally enter its 
decision regarding the propriety to the 
initial 10 percent ratings for the 
veteran's service-connected arthritis of 
the hips.  Consideration should be given 
to the Court's holding in DeLuca as well 
as to the regulatory provisions of 38 
C.F.R. §§ 4.40, 4.45 (1998).  The RO 
should also determine whether entitlement 
to service connection for a stomach 
disability is warranted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case.  After affording 
them an opportunity to respond, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







